Ladd, J.
“ Upon the application of any party to a suit in equity, an order may be made, when it appears to be required for his security, for a writ of attachment in his favor, in such form and returnable as the court may direct, against the estate or property of any other party.” Gen. Stats., ch. 190, sec. 7.
“ Upon a bill in equity for an account filed by one partner against his copartners, after the termination of the partnership, all the parties are to be regarded as actors, and the decree should settle the partnership concerns between all the partners, as if each was a complainant filing his bill against his copartners ; ” and “ in such a proceeding, if a balance is found against the complainant in favor of the defendants, or any of them, a decree may be entered in favor of such defendants upon the plaintiffs’ bill.” Raymond v. Came, 45 N. H. 201.
It is obvious these plaintiffs can have no remedy or relief in this proceeding that is not entirely open to them in the other suit where they are defendants. The exceptions must be overruled.

Bill dismissed.